

DEBENTURE REGISTRATION RIGHTS AGREEMENT



THIS DEBENTURE REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
March 22, 2007, by and between Marmion Industries Corp., a Nevada corporation
(the “Company”), and Dutchess Private Equities Fund, LTD, a Cayman Islands
exempted company (the “Holder”). The Company and the Holder are hereinafter
sometimes collectively referred to as the “Parties” and each a “Party” to this
Agreement.


RECITALS:


WHEREAS, upon the terms and subject to the conditions of that certain
Subscription Agreement, of even date herewith, by and between the Holder and the
Company (the “Subscription Agreement”), the Company has agreed to issue and sell
to the Holder convertible debentures of the Company, which will be convertible
into shares of common stock, $0.001 par value per share (the “Common Stock”), of
the Company; and


WHEREAS, to induce the Holder to execute and deliver (i) the Subscription
Agreement, (ii) this Agreement, (iii) that certain Warrant, of even date
herewith, by and between the Company and the Holder (the “Warrant”), (iv) that
certain Security Agreement, of even date herewith, by and between the Company
and the Holder (the “Security Agreement”), (v) that certain Debenture, of even
date herewith, by and between the Company and the Holder (the “Debenture”), and
(vi) all agreements referenced in the foregoing documents (collectively, the
“Transaction Documents”), the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended (the “Securities Act”) and
the rules and regulations promulgated thereunder, and applicable state
securities laws, with respect to the shares of Common Stock issuable pursuant to
the Transaction Documents.


NOW, THEREFORE, for and in consideration of the foregoing premises, the
agreements and covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holder, intending to be legally bound, hereby agree as follows:




1.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:


a. “Closing Date” shall mean the date in the preamble of this Agreement. 


b. “Debentures” shall mean the convertible debenture issued by the Company to
the Holder pursuant to the Debenture.


c. “Holder” shall mean Dutchess Private Equities Fund, LTD.


1

--------------------------------------------------------------------------------


 
d.  “Effective Date” shall mean the date the SEC declares the Registration
Statement effective and the Company has filed all necessary amendments,
including the letter to request accelerated effectiveness and the Prospectus
covering the resale of Shares.


e.  “Face Amount” means: $3,000,000.


f.  “Filing Date” shall mean the date the Registration Statement has been filed
with the SEC (as determined by EDGAR) and no stop order of acceptance has been
issued by the SEC.


g.  “Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.


h.  “Potential Material Event” means any of the following: (i) the possession by
the Company of material information not ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or (ii) any event or activity concerning the Company which would, based
on a good faith determination by the Company's Board of Directors, adversely
affect the Company or its shareholders if it were included in a Registration
Statement or other filing.


i. “Principal Market” means either The American Stock Exchange, Inc., The New
York Stock Exchange, Inc., the Nasdaq National Market, The Nasdaq SmallCap
Market or the National Association of Securities Dealer’s, Inc. OTC electronic
bulletin board, whichever is the principal market on which the Common Stock is
listed.


j.  “Register”, “Registered” and “Registration” refer to a registration effected
by preparing and filing with the SEC one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and effectiveness of such Registration Statement(s).


k.  “Registrable Securities” means the (i) Conversions Shares issued or issuable
upon conversion or otherwise pursuant to the Debenture; (ii) Warrant Shares
issued or issuable upon exercise of the Warrant (iii) any shares of capital
stock issued or issuable with respect to Debenture and Warrant, if any, as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, which have not been (x) included in a Registration Statement
that has been declared effective by the SEC, (y) sold under circumstances
meeting all of the applicable conditions of Rule 144, promulgated under the
Securities Act or (z) saleable without limitation as to time, manner and volume
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act.


l. “Registration Statement” means a registration statement of the Company filed
under the Securities Act.


2

--------------------------------------------------------------------------------


 
m. “SEC” means the United States Securities and Exchange Commission.


All capitalized terms used but not defined in this Agreement shall have the
meaning ascribed to them in the Transaction Documents.


For the purposes of determining dates for penalties or filing deadlines, as
outlined in this Agreement, both parties agree that the date given by the SEC
shall constitute the official date.


2.    Registration.


a. Mandatory Registration. On or before April 16, 2007, the Company shall
prepare and file with the SEC a Registration Statement or Registration
Statements (as is necessary) covering the resale of all of the Registrable
Securities, which Registration Statement(s) shall state that, in accordance with
Rule 415 promulgated under the Securities Act, such Registration Statement also
covers such indeterminate number of additional shares of Common Stock as may
become issuable upon stock splits, stock dividends or similar transactions. The
Company shall initially register for resale an amount of shares of Common Stock
which would be issuable on the date preceding the filing of the Registration
Statement based on the Conversion Price (as defined in the Debenture) of the
Debenture and the amount reasonably calculated that represents the number of
shares issuable pursuant to the terms of the Warrant; or, an amount equal to the
maximum amount allowed under Rule 415 (a)(1)(i) as interpreted by the SEC. In
the event the Company cannot register sufficient shares of Common Stock, due to
the remaining number of authorized shares of Common Stock being insufficient,
the Company will use its best efforts to register the maximum number of shares
it can based on the remaining balance of authorized shares and will use all
commercially reasonable best efforts to increase the number of its authorized
shares as soon as reasonably practicable.


b. The Company shall use all commercially reasonable best efforts to have the
Registration Statement filed with the SEC by April 16, 2007 (“Filing Deadline”).
If the Registration Statement covering the Registrable Securities required to be
filed by the Company pursuant to Section 2(a) hereof is not filed by the Filing
Deadline, then the Company shall pay the Holder the sum of two percent (2%) per
month of the Face Amount of the Debentures outstanding as liquidated damages,
and not as a penalty. In addition, if the Company fails to file the Registration
Statement by the Filing Deadline, and for each fifteen (15) day calendar period
the Company fails to file the Registration Statement, the Conversion Price of
the Debentures will decrease by ten percent (10%) of the original Conversion
Price. By way of illustration only and not in limitation of the foregoing, in
the event that upon the April 17, 2007, the Registration Statement has not been
filed with the SEC, the Conversion Price shall decrease by seven and one-half
tenths of a cent ($0.0075) per share (i.e., $.075 x 10% = $0.0075). The Holder
shall have the right to lower the Conversion Price as described herein, at the
time of each conversion.


Notwithstanding the foregoing, the amounts payable by the Company pursuant to
this Section 2 shall not be payable to the extent any delay in the filing of the
Registration Statement occurs because of an act of, or a failure to act or to
act timely by the Holder or is otherwise attributable to the Holder.


3

--------------------------------------------------------------------------------


 
The liquidated damages set forth in this Section 2 shall continue until the
obligation is fulfilled and shall be paid, at the Holder's option in cash or
common stock priced at the Conversion Price, or portion thereof, until the
Registration Statement is filed.


The Company acknowledges that its failure to have the Registration Statement
filed by April 16, 2007, will cause the Holder to suffer irreparable harm, and,
that damages will be difficult to ascertain. Accordingly, the Parties agree that
it is appropriate to include in this Agreement a provision for liquidated
damages. The Parties acknowledge and agree that the liquidated damages provision
set forth in this section represents the parties’ good faith effort to quantify
such damages and, as such, agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty. The payment of
liquidated damages shall not relieve the Company from its obligations to
register the Common Stock and deliver the Common Stock pursuant to the terms of
this Agreement, the Subscription Agreement and the Debenture.


c. The Company shall use all commercially reasonable best efforts and take all
available steps to have the Registration Statement declared effective by the SEC
within ninety (90) calendar days after the Filing Deadline. If the Registration
Statement covering the Registrable Securities required to be filed by the
Company pursuant to Section 2(a) hereof has not become effective within said
90-day period of time, then the Company shall pay the Holder the sum of two
percent (2%) of the Face Amount as liquidated damages, and not as a penalty, for
each thirty (30) calendar day period, pro rata, following the ninety (90)
calendar day period until the Registration Statement becomes effective provided,
however, that if the delay in obtaining effectiveness is due to certain
information requested by the SEC related to Holder, then Holder shall not be
entitled to receive the liquidated damages set forth under this paragraph.
 
If the Registration Statement covering the Registrable Securities required to be
filed by the Company pursuant to Section 2(a) hereof has become effective, and,
thereafter, the Holder’s right to sell is suspended, for any reason other than
an Allowed Delay (as defined under Section 3(e)), then the Company shall pay the
Holder the sum of two percent (2%) of the Face Amount plus interest and
penalties due to the Holder for the Registrable Securities pursuant to the
Subscription Agreement for each five (5) calendar day period, pro rata,
compounded daily, following the suspension, until such suspension ceases.


       Notwithstanding the foregoing, the amounts payable by the Company
pursuant to this Section 2 shall not be payable to the extent any delay in the
effectiveness of the Registration Statement or any suspension of the
effectiveness occurs because of an act of, or a failure to act or to act timely
by the Holder or is otherwise attributable to the Holder.


The damages set forth in this Section 2 shall continue until the obligation is
fulfilled and shall be paid within five (5) business days after the end of each
month in which they accrue.  


The Company acknowledges that its failure to have the Registration Statement
become effective within said ninety (90) calendar day period or to permit the
suspension of the effectiveness of the Registration Statement, will cause the
Holder to suffer irreparable harm and, that damages will be difficult to
ascertain. Accordingly, the parties agree that it is appropriate to include in
this Agreement a provision for liquidated damages. The parties acknowledge and
agree that the liquidated damages provision set forth in this section represents
the parties’ good faith effort to quantify such damages and, as such, agree that
the form and amount of such liquidated damages are reasonable and will not
constitute a penalty. The payment of liquidated damages shall not relieve the
Company from its obligations to register the Common Stock and deliver the Common
Stock pursuant to the terms of this Agreement, the Subscription Agreement and
the Debenture.


4

--------------------------------------------------------------------------------


 
d.  The Company agrees to only register such securities as are necessary to meet
its obligations to the Holder and agrees not to register additional securities
without the Holder's prior written consent, to be agreed upon in writing by the
Holder before the Filing Date. Furthermore, the Company agrees that it will not
file any other Registration Statement, including those on Form S-8 or Form S-4,
for other securities, until one hundred and eighty (180) calendar days after the
Effective Date unless it has the prior written approval from the Holder or there
are no further obligation under the Transaction Documents. Failure to obtain
prior written approval from the Holder will cause the Holder to suffer damages
that will be difficult to ascertain. Accordingly, the Parties agree that it is
appropriate to include a provision for liquidated damages and the Company agrees
to pay the Holder the sum of two percent (2%) of the Face Amount as liquidated
damages and not as a penalty for each thirty (30) calendar day period, pro rata,
until the unauthorized Registration Statement is withdrawn.
 
3.    Related Obligations.


At such time as the Company is obligated to prepare and file a Registration
Statement with the SEC pursuant to Section 2(a) hereof, the Company will use all
commercially reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, with respect thereto, the Company shall have the following
obligations:



a. The Company shall use all commercially reasonable best efforts to cause such
Registration Statement relating to the Registrable Securities to become
effective within ninety (90) calendar days after the Filing Deadline and shall
keep such Registration Statement effective pursuant to Rule 415 under the
Securities Act until the date on which (A) the Holder shall have sold all the
Registrable Securities or the shares included therein otherwise cease to be
Registrable Securities, and (B) the Holder has no right to convert the
securities it owns into Common Stock under the Subscription Agreement, Debenture
or Warrant, respectively (the “Registration Period”), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall, as of the date thereof, not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall respond
to any and all SEC comments or correspondence, whether written or oral, direct
or indirect, formal or informal (“Comments”), within fifteen (15) business days
of receipt by the Company of such Comments. If the Company fails to respond
within 15 business days of receipt of SEC Comments, the Company shall pay to the
Holder an amount equal to two percent (2%) per month, on a pro rata basis, of
the Face Amount as liquidated damages and not as a penalty; provided that the 30
day period provided herein shall be extended as may be required by delays caused
by Holder's counsel pursuant to Section 3(g) hereof, and, provided further, that
such 30 day period shall be extended five (5) business days for responses to SEC
staff accounting comments. The Company shall request acceleration of
effectiveness of Registration Statement relating to the Registrable Securities
no later than two (2) business days after notice from the SEC that the
Registration Statement has been cleared of all comments. Failure to do so will
result in the Face Amount of the Debentures to be increased (subject to the
Damages Cap (as defined in the Debenture), as liquidated damages, by five
percent (5%) per calendar day for each day that the Company does not request
acceleration for effectiveness from the SEC.


5

--------------------------------------------------------------------------------




b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 under the Securities Act, as may be
necessary to keep such Registration Statement effective during the Registration
Period, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the Holder as set forth in such Registration
Statement. In the event the number of shares of Common Stock available under a
Registration Statement filed pursuant to this Agreement is at any time
insufficient to cover all of the Registrable Securities, the Company shall amend
such Registration Statement, or file a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover all of the
Registrable Securities, in each case, as soon as practicable, but in any event
within thirty (30) calendar days after the necessity therefor arises (based on
the then Purchase Price of the Common Stock and other relevant factors on which
the Company reasonably elects to rely), assuming the Company has sufficient
authorized shares at that time, and if it does not, within thirty (30) calendar
days after such shares are authorized. The Company shall use it best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof.


Prior to conversion of the Debenture if at any time the conversion of the
Debenture would result in an insufficient number of authorized shares of Common
Stock being available to cover all the conversions, or in the event that Holder
deems that the shares of Common Stock authorized will become insufficient to
honor conversion of the Debenture, the Company will move to call and hold a
shareholder’s meeting within thirty (30) calendar days for the sole purpose of
authorizing additional shares of Common Stock to facilitate the conversions. In
such an event the Company shall recommend to all shareholders and management of
the Company to vote their shares in favor of increasing the authorized number of
shares of Common Stock in sufficient number to fully cover the Holder's
conversion rights. The Company represents and warrants that except as otherwise
set forth under the Transaction Documents it will not deny or prevent Holder’s
right to convert the Shares as permitted under the terms of the Subscription
Agreement, this Agreement or any of the other Transaction Documents. The Holder
retains the right to request additional shares upon the determination the
company may not be able to facilitate conversions in the future.


6

--------------------------------------------------------------------------------


 
c. The Company shall furnish to the Holder whose Registrable Securities are
included in any Registration Statement and its legal counsel without charge and
upon request (i) promptly after the same is prepared and filed with the SEC at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, the prospectus included in such Registration
Statement (including each preliminary prospectus) and, with regards to such
Registration Statement(s), any correspondence by or on behalf of the Company to
the SEC or the staff of the SEC and any correspondence from the SEC or the staff
of the SEC to the Company or its representatives, (ii) upon the effectiveness of
any Registration Statement, a copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as the Holder may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Holder may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities. The Company filing the documents
described in this paragraph through EDGAR shall constitute delivery.
 
d. The Company shall use reasonable efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under the applicable
securities or “blue sky” laws of such states of the United States as reasonably
specified by the Holder, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Holder who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.


e. As promptly as practicable after becoming aware of such event, the Company
shall notify each Holder of the happening of any event, of which the Company has
knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and use its best efforts promptly to
prepare a supplement or amendment to any Registration Statement to correct such
untrue statement or omission, and deliver such number of copies of such
supplement or amendment to each Holder as such Holder may reasonably request;
provided that, for not more than twenty five (25) consecutive trading days (or a
total of not more than fifty (50) trading days while there is an outstanding
balance on the Debenture), the Company may delay the disclosure of material
non-public information concerning the Company (as well as prospectus or
Registration Statement updating) the disclosure of which at the time is not, in
the good faith opinion of the Company, in the best interests of the Company (an
“Allowed Delay”); provided, however, that such 25 and 50 day grace periods shall
be extended to 45 and 90 days, respectively, in the event that such Allowed
Delay is pursuant to an acquisition by the Company which is required to be
reported under Item 2 of Form 8-K and for which pro forma financial information
is required to be reported pursuant to Regulation S-X (or Regulation S-B)
promulgated under the 1933 Act and provided, further, that the Company shall
promptly (i) notify the Holders in writing of the existence of (but in no event,
without the prior written consent of a Holder, shall the Company disclose to
such holder any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay and (ii) advise the Holder in
writing to cease all sales under such Registration Statement until the end of
the Allowed Delay. The Holder shall be given no less than two trading days prior
notice by the Company that an Allowed Delay is about to occur. Upon expiration
of the Allowed Delay, the Company shall again be bound by the first sentence of
this Section 3e. with respect to the information giving rise thereto.


7

--------------------------------------------------------------------------------


 
It is the intention of the parties that interest payable under any of the terms
of this Agreement shall not exceed the maximum amount permitted under any
applicable law. If a law, which applies to this Agreement which sets the maximum
interest amount, is finally interpreted so that the interest in connection with
this Agreement exceeds the permitted limits, then: (1) any such interest shall
be reduced by the amount necessary to reduce the interest to the permitted
limit; and (2) any sums already collected (if any) from the Company which exceed
the permitted limits will be refunded to the Company. The Holder may choose to
make this refund by reducing the amount that the Company owes under this
Agreement or by making a direct payment to the Company. If a refund reduces the
amount that the Company owes the Holder, the reduction will be treated as a
partial payment. In the event that any provision of this Agreement is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby. 
 
f.  The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify the Holder of the issuance of such order and the resolution thereof. The
Company will immediately notify the Holder of a proceeding, or threat of
proceeding, the result of which could effect the effectiveness of the
registration statement.


g. The Company shall permit the Holder and its counsel, of the Holder's
choosing, to review and comment upon all Registration Statements, amendments and
supplements, at least seven (7) days prior to filing. The Company shall not file
any Registration Statement with which Holder or its counsel reasonably objects.


8

--------------------------------------------------------------------------------


 
h. At the request of the Holder, the Company shall cause to be furnished to the
Holder, on the date of the effectiveness of a Registration Statement, an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in the form of Exhibit D attached to the
Subscription Agreement.


i. The Company shall make available for inspection by (i) the Holder and (ii)
one firm of attorneys and one firm of accountants or other agents retained by
the Holder (collectively, the “Inspectors”) all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall hold in strict confidence and shall not make any
disclosure (except to the Holder) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector has knowledge. The Holder agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.


j. The Company shall hold in confidence and not make any disclosure of
information concerning the Holder unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning a Holder is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Holder and allow the Holder, at the
Holder's expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.


k. The Company shall use all commercially reasonable best efforts to secure
designation and quotation of all the Registrable Securities covered by any
Registration Statement on the Principal Market. If, despite the Company's best
efforts, the Company is unsuccessful in satisfying this obligation, it shall use
its best efforts to cause all the Registrable Securities covered by any
Registration Statement to be listed on each other national securities exchange
and automated quotation system, if any, on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
system. If, despite the Company's best efforts, the Company is unsuccessful in
satisfying its obligation in this Section, it will use its best efforts to
secure the inclusion for quotation with Pink Sheets, LLC. The Company shall pay
all reasonable fees and expenses in connection with satisfying its obligation
under this Section 3(k).


9

--------------------------------------------------------------------------------


 
l. The Company shall cooperate with the Holder to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Holder may reasonably request and registered in such
names of the Persons who shall acquire such Registrable Securities from the
Holder, as the Holder may request.


m. The Company shall provide a transfer agent for all the Registrable Securities
not later than the Closing Date of the first Registration Statement filed
pursuant hereto.


n. If requested by the Holder, the Company shall (i) as soon as reasonably
practical, incorporate in a prospectus supplement or post-effective amendment
such information as Holder reasonably determines should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the offering of the Registrable
Securities to be sold in such offering; (ii) make all required filings of such
prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration Statement
if reasonably requested by Holder.


o. The Company shall use its best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities.


p. The Company shall make available to the Holder as soon as reasonably
practical, but not later than ninety (90) calendar days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a 12-month period
beginning not later than the first day of the Company's fiscal quarter next
following the effective date of any Registration Statement. Filing via EDGAR
shall constitute delivery.


q. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.


r. Within one (1) business day after the Registration Statement which includes
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities, with copies to the Holder,
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A. Failure to do so will result in
the Face Amount on the Debentures to be increased by two percent (2%) per day,
as liquidated damages, and not as a penalty.


10

--------------------------------------------------------------------------------


 
s. After the SEC declares the Registration Statement effective, the Company
shall file a prospectus covering the resale of the Shares (“Prospectus”) within
two (2) trading days. In the event the Company fails to file a final prospectus
within two (2) trading days of the Effective Date, then the Company shall pay
the Holder the sum of five percent (5%) of the Face Amount due to the Holder for
each two (2) trading day period, pro-rata, compounded daily, following the two
(2) trading day period until the Prospectus is filed.


t. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Holder of the Registrable Securities pursuant to a
Registration Statement.


4.    Obligations Of The Holder.


a. At least five (5) calendar days prior to the first anticipated filing date of
a Registration Statement, the Company shall notify the Holder in writing of the
information the Company requires from the Holder. The Holder covenants and
agrees that, in connection with any resale of Registrable Securities by it
pursuant to a Registration Statement, it shall comply with the “Plan of
Distribution” section of the current prospectus relating to such Registration
Statement.


b. The Holder, by the Holder's acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder and in responding to SEC comments in connection therewith.


c. The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) hereof or the first
sentence of Section 3(e) hereof, the Holder will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until Holder's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) hereof or the
first sentence of Section 3(e) hereof.


5.    Expenses Of Registration.


All expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings or qualifications pursuant to Section 2
and Section 3 hereof, including, without limitation, all registration, listing
and qualifications fees, printing and accounting fees, and reasonable fees and
disbursements of counsel for the Company shall be paid by, and are the sole
obligation of, the Company.


6.    Indemnification.


In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


11

--------------------------------------------------------------------------------




a. To the fullest extent permitted by law, the Company will, and hereby agrees
to, indemnify, hold harmless and defend the Holder who holds such Registrable
Securities, the directors, officers, partners, employees, agents,
representatives of, and each Person, if any, who controls Holder within the
meaning of the Securities Act or the Exchange Act) (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, attorneys' fees, amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which the statements therein were made, not
misleading, (ii) any untrue statement or alleged untrue statement of a material
fact contained in the final prospectus (as amended or supplemented, if the
Company files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). Subject to the
restrictions set forth in Section 6(c) hereof with respect to the number of
legal counsel, the Company shall reimburse the Holder and each such controlling
person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim arising out of or
based upon a Violation committed by any Indemnified Person or which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus were timely made available by the Company
pursuant to Section 3(c) hereof; (ii) shall not be available to the extent such
Claim is based on (a) a failure of the Holder to deliver or to cause to be
delivered the prospectus made available by the Company or (b) the Indemnified
Person's use of an incorrect prospectus despite being promptly advised in
advance by the Company in writing not to use such incorrect prospectus; and
(iii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the resale of the Registrable Securities by
the Holder pursuant to the Registration Statement.


12

--------------------------------------------------------------------------------


 
b. In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement, each person, if any, who controls the Company within
the meaning of the 1933 Act or the 1934 Act, any underwriter and any other
shareholder selling securities pursuant to the Registration Statement or any of
its directors or officers or any person who controls such shareholder or
underwriter within the meaning of the 1933 Act or the 1934 Act (collectively and
together with an Indemnified Person, an “Indemnified Party”), against any Claim
to which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation by
such Investor, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and subject to Section 6(c) such Investor will
reimburse any legal or other expenses (promptly as such expenses are incurred
and are due and payable) reasonably incurred by them in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Holder, which consent shall not be unreasonably withheld;
provided, further, however, that the Holder shall be liable under this Agreement
(including this Section 6(b) and Section 7) for only that amount as does not
exceed the net proceeds to such Investor as a result of the sale of Registrable
Securities pursuant to such Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.


c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The indemnifying
party shall pay for only one separate legal counsel for the Indemnified Persons
or the Indemnified Parties, as applicable, and such counsel shall be selected by
the Holder, if the Holder is entitled to indemnification hereunder, or the
Company, if the Company is entitled to indemnification hereunder, as applicable.
The Indemnified Party or Indemnified Person shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is actually prejudiced in its
ability to defend such action.


13

--------------------------------------------------------------------------------


 
d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.


e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.    Contribution.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 hereof to the fullest extent permitted by law; provided, however, that: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
hereof; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.


14

--------------------------------------------------------------------------------


 
8.    Reports Under The Exchange Act.
 
With a view to making available to the Holders the benefits of Rule 144 under
the Securities Act or any similar rule or regulation of the SEC that may at any
time permit the Investors to sell securities of the Company to the public
without registration (“Rule 144”) the Company agrees to:
 
a. make and keep public information available, as those terms are understood and
defined in Rule 144;


b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents as are required by the applicable provisions of Rule 144; and


c. furnish to the Holder so long as the Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.


9.    No Assignment Of Registration Rights.


The registration rights and obligations under this Agreement shall not be
assignable.


10.   Amendment Of Registration Rights.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of both the Company and the Holder
of the Registrable Securities. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon the Holder and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the Holders of the Registrable Securities. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.


11.   Miscellaneous.


a. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:


15

--------------------------------------------------------------------------------


 
If to the Company:  Marmion Industries Corp.
9103 Emmott Road, Building 6, Suite A
Houston, Texas 77040
Attention: Wilbert Marmion
Telephone: (713) 466-6585
Facsimile: (713) 466-6742



If to the Holder:          Dutchess Capital Management, LLC
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Attention: Douglas Leighton
Telephone: (617) 301-4700
Facsimile: (617) 249-0947


Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.


b. Failure of any Party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


c.  All disputes arising under this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to principles of conflict of laws. The Parties shall submit all
disputes arising under this Agreement to arbitration in Boston, Massachusetts
before a single arbitrator of the American Arbitration Association (the “AAA”).
The arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts. No Party
shall challenge the jurisdiction or venue provisions as provided in this
Section. Nothing in this Section shall limit the Holder's right to obtain an
injunction for a breach of this Agreement from a court of law. Any injunction
obtained shall remain in full force and effect until the arbitrator, as set
forth in section c., fully adjudicates the dispute.


d. This Agreement and the Transaction Documents constitute the entire set of
agreements among the parties hereto with respect to the subject matter hereof
and thereof. There are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to in the Transaction Documents.


e. This Agreement and the Transaction Documents supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.


16

--------------------------------------------------------------------------------


 
f. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.


g. This Agreement may be executed in two or more counterparts, all of which
taken together shall constitute one instrument. Execution and delivery of this
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.


h. Each Party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


i. All consents and other determinations to be made by the Holder pursuant to
this Agreement shall be made, unless otherwise specified in this Agreement, by
the Holder holding a majority of the Registrable Securities.


j. The language used in this Agreement will be deemed to be the language chosen
by the Parties to express their mutual intent and no rules of strict
construction will be applied against any party.


k. The Company hereby represent and warrants to the Holder that: (i) it has
voluntarily entered into this Agreement of its own freewill, (ii) it is not
entering into this Agreement under economic duress, (iii) the terms of this
Agreement are reasonable and fair to the Company, and (iv) the Company has had
independent legal counsel of its own choosing review this Agreement, advise the
Company with respect to this Agreement, and represent the Company in connection
with its entering into this Agreement.


l. Notwithstanding anything in this Agreement to the contrary, the parties
hereto hereby acknowledge and agree to the following: (i) Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, within 4 business day
following the date hereof, file a current report on Form 8-K disclosing the
material terms of the transactions contemplated hereby and in the other
Transaction Documents; (ii) the Company [has not] and shall not provide material
non-public information to the Holder unless prior thereto the Holder shall have
executed a written agreement regarding the confidentiality and use of such
information; and (iii) the Company understands and confirms that the Holder will
be relying on the acknowledgements set forth in clauses (i) through (iii) above
if the Holder effects any transactions in the securities of the Company.


12.    Waiver.


The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not
waive, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Agreement, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.


17

--------------------------------------------------------------------------------


 
13.    Payment Of Liquidated Damages.


Any liquidated damages or other fees incurred herein by the Company for failure
to act in a timely manner shall be charged to the Face Amount of the Debenture
(as defined in the Debenture), unless specifically noted otherwise. The Holder
reserves the rights to take payment of such amounts in cash or in Common Stock
priced at the Conversion Price (as defined in the Debenture).



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Debenture Registration
Rights Agreement to be duly executed on the day and year first above written.

       
MARMION INDUSTRIES CORP.
 
   
   
  By   /s/ Wilbert Marmion  

--------------------------------------------------------------------------------

Name: Wilbert Marmion

Title:   Chief Executive Officer




       
By  
/s/ Ellen Raidl    

--------------------------------------------------------------------------------

Name: Ellen Raidl
Title:  Treasurer




       
DUTCHESS PRIVATE EQUITIES FUND, LTD.
       
By:  
/s/ Douglas H. Leighton    

--------------------------------------------------------------------------------

Name: Douglas H. Leighton

Title:   Director

 

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


Date: __________
 
[TRANSFER AGENT]


Re: Marmion Industries Corp..


Ladies and Gentlemen:


We are counsel to Marmion Industries Corp., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Subscription Agreement (the "Subscription Agreement") entered into by and among
the Company and Dutchess Private Equities Fund, LTD, a Cayman Islands exempted
company (the “Holder”) pursuant to which the Company has agreed to issue to the
Holder shares of the Company's common stock, $0.001 par value per share (the
“Common Stock”) on the terms and conditions set forth in the Subscription
Agreement. Pursuant to the Subscription Agreement, the Company also has entered
into a Registration Rights Agreement with the Holder (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issued or issuable under the
Subscription Agreement under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company's obligations under the
Registration Rights Agreement, on ____________ ___, 200__, the Company filed a
Registration Statement on Form ________ (File No. 333-________) (the
“Registration Statement”) with the United States Securities and Exchange
Commission (the “SEC”) relating to the Registrable Securities which names the
Holder as a selling shareholder thereunder.


In connection with the foregoing, we advise you that the Registration Statement
has become effective under the Securities Act at [enter the time of
effectiveness] on [enter the date of effectiveness] and to the best of our
knowledge, after telephonic inquiry of a member of the SEC’s staff, no stop
order suspending its effectiveness has been issued and no proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.
 
Very truly yours,


[Company Counsel]



 
By:
 

   

--------------------------------------------------------------------------------

 

cc:
Dutchess Private Equities Fund, LTD

 
19

--------------------------------------------------------------------------------

